Cobb, J.
1. The answer of the county judge to the writ of certiorari sufficiently, verified the averments of the petition, as well as the accusation which was attached thereto as an exhibit.
2.While the evidence authorized a finding that the accused had been gui|ty of an unlawful act of violence, it did not appear that this act was committed in concert with any other person or as a result of a conspiracy, and therefore a conviction for riot was unauthorized, and the judge erred in overruling the certiorari. Judgment reversed.

All the Justices concur.